DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (JP 2004-81344) in view of Mikame et al. (USPN 5681228).
	Regarding claim 1, Nishio discloses a golf club having a head 3, shaft 2, and grip 4 (See Figure 1). The head has a center of gravity distance of 33 to 41mm (See paragraph 0009) and the shaft has a forward flex of 114mm (See Paragraph 0030). Nishio does not discloses the center of gravity depth of the club head.  Mikame et al. discloses a club head having a center of gravity depth of 27mm or greater (See Abstract).  Further Mikame et al. notes that conventional club head having a center of gravity depth of 20 to 25mm (See Description of Prior Art).  One having ordinary skill in the art would have found it obvious to have the center of gravity depth greater than 27mm, as taught by Mikame et al., in order to increase the inertia of the club head.  
	Regarding claim 3, Nishio discloses the head volume being 250 to 500cc (See Paragraph 0016). 
	Regarding claim 8, Nishio discloses the center of gravity distance being the distance between the centerline of the shaft and the center of gravity of the head (See Paragraph 0017).
Claim(s) 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (JP 2004-81344) in view of Mikame et al. (USPN 5681228) further in view of Takasu et al. (US 2019/0009148).
	Regarding claim 7, Nishio in view of Mikame et al. does not disclose the shaft torque value.  Takasu et al. discloses a club shaft have a shaft torque value of less than 7.5 degrees (See Paragraph 0114).  One having ordinary skill in the art would have found it obvious to have a shaft torque of less than 7.5, as taught by Takasu et al., in order to maintain hit directional stability.
	Regarding claim 14, Takasu et al. discloses the shaft torque being a torsional angle formed when a torque of 13.9 kg-cm is applied to a portion of the shaft extending from a first position spaced 40mm apart from a tip end of the shaft to a second position 825mm apart from the first position (See Paragraph 0119).
	Regarding claim 15, see the above regarding claim 7.
Claim(s) 1, 3, 5, 6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (JP 2004-81344) in view of Tajima (JP 2019-162322).
	Regarding claim 1, Nishio discloses a golf club having a head 3, shaft 2, and grip 4 (See Figure 1). The head has a center of gravity distance of 33 to 41mm (See paragraph 0009) and the shaft has a forward flex of 114mm (See Paragraph 0030). Nishio does not discloses the center of gravity depth of the club head.  Tajima discloses a club head having a center of gravity depth of 25 to 45mm. One having ordinary skill in the art would have found it obvious to have the center of gravity depth greater than 25mm, as taught by Tajima, in order to assist in the rotation of the club head. 
	Regarding claim 3, Tajima discloses the head volume being 450cc (See claim 4).
	Regarding claim 5, Tajima discloses the head having a weight of 160 to 230 grams.
	Regarding claim 6, the combination teaches the golf club head having a weight of greater than 270 grams considering Nishio discloses the shaft being 56 grams and Tajima discloses the club head up to 230 grams. 
	Regarding claim 8, Nishio discloses the center of gravity distance being the distance between the centerline of the shaft and the center of gravity of the head (See Paragraph 0017).
	Regarding claim 9, Tajima discloses the center of gravity depth being a distance between the centerline of the shaft and the center of gravity of the head measured in the front-back direction. 
	Regarding claim 10, see the above regarding claim 1.
	Regarding claim 11, see the above regarding claim 1.

Claim(s) 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (JP 2004-81344) in view of Tajima (JP 2019-162322) further in view of Takasu et al. (US 2019/0009148).
	Regarding claim 7, Nishio in view of Tajima does not disclose the shaft torque value.  Takasu et al. discloses a club shaft have a shaft torque value of less than 7.5 degrees (See Paragraph 0114).  One having ordinary skill in the art would have found it obvious to have a shaft torque of less than 7.5, as taught by Takasu et al., in order to maintain hit directional stability.
	Regarding claim 14, Takasu et al. discloses the shaft torque being a torsional angle formed when a torque of 13.9 kg-cm is applied to a portion of the shaft extending from a first position spaced 40mm apart from a tip end of the shaft to a second position 825mm apart from the first position (See Paragraph 0119).
	Regarding claim 15, see the above regarding claim 7.
Allowable Subject Matter
Claims 2, 4, 12, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711